DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 18 are pending in this Office Correspondence (OC).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10 – 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 10 – 18 are directed towards a computer-readable medium. In view of Applicant’s disclosure, specification paragraph [0286 - 0287], the medium is not limited to statutory embodiments, instead being defined as including both statutory embodiments (e.g., CD-ROM disks and hard-disk drives) and non-statutory embodiments (e.g., signals).  In particular, the disclosure refers to “communications media” which improperly include network transmission lines (interpreted as wired and wireless transmission), wireless transmission media, signals propagating through space, radio waves, infrared signals, etc.
See, e.g., In re Nuitjen, Docket no. 2006-1371 (Fed. Cir. Sept. 20, 2007)(slip. op. at 18) “A transitory, propagating signal like Nuitjen's is not a process, machine, manufacture, or composition of matter.' … Thus, such a signal cannot be patentable subject matter.”
The claimed subject matter of claims 10 – 18 fails to fall within one of the four statutory classes and are therefore non-statutory subject matter.

STATEMENT for 35 USC 101 Under significantly more than the abstract idea.
Step 1: Regarding claim 1, claim 1 recites a method comprising a series of steps performed by a computer, which is directed to a process (i.e., a statutory category of invention).  
Step 2A-P1:  Claim 1 recites a method/technique for modifying one or more digital work metadata files to remove non-critical data or segment erroneous data from the one or more digital work metadata files; reformatting the one or more digital work metadata files for compatibility with a digital service provider usage report table.”
This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by the processor” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by the processor” language, the context of this claim encompasses the user manually modifying or updating a metadata file. The mere nominal recitation of a generic processor does not take the claim limitation out of mental processes grouping. Thus, the claim recites a mental process.
Step 2A-P2:	This judicial exception is not integrated into a practical application. In particular, the claim recites the combination of additional elements of matching and delivering digital work metadata to one or more digital service providers; performing a first matching operation, in which the one or more digital work metadata files are compared to the digital service provider usage report table on the basis of one or more data points; performing a second matching operation, the second matching operation being an artificial intelligence (AI) matching operation on one or more unmatched digital work metadata files of the one or more digital work metadata files; and transmitting output data from the first and second matching operations to the one or more digital service providers.
The claim as a whole integrates the mental process into a practical application. Specifically, the additional elements recites a specific manner of matching and delivering digital work metadata to one or more digital service providers; performing matching operation, in which digital work metadata files are compared to the digital service provider usage report table; the matching operation being an artificial intelligence (AI) matching operation; and transmitting output data to the digital service providers, resulting in an improved systems and method that can be utilized in a simple and straightforward manner by the system using the matching operation being an artificial intelligence (AI) matching operation and associated with the digital service providers.
Thus, the claim is eligible because it is not directed to any judicial exception, including a nature of law, a natural phenomenon or any abstract idea identified by the courts as defined in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and the October 2019 Update.  
Therefore, independent claim 1 and independent claims 10 as well as its dependent claims 2 – 9 and 11 – 18, respectively, are eligible under 35 U.S.C. §101 according to the 2019 PEG and the October 2019 Update.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over an article entitled "Exactuals Webinar: Perfecting Music Metadata Through Machine Learning” to Exactuals (Video demonstration specified by “minute:second” or the like  “00:00”) (IDS) and further in view of USPGPUB 2019/0272834 issued to Vadim Brenner et al. (“Brenner”).
With respect to claim 1, Exactuals teaches (a method) for matching and delivering digital work metadata to one or more digital service providers (video demonstration: 10:00-10:18), comprising: 
under control of one or more (processors) configured with executable instructions, modifying one or more digital work metadata files to remove non-critical data or segment erroneous data from the one or more digital work metadata files (video demonstration: 24:15 – 24:47); 
reformatting the one or more digital work metadata files for compatibility with a digital service provider usage report table (video demonstration: 12:28 – 12:56); 
performing a first matching operation, in which the one or more digital work metadata files are compared to the digital service provider usage report table on the basis of one or more data points (video demonstration: 12:59 – 13:22); 
performing a second matching operation, the second matching operation being an artificial intelligence (AI) matching operation on one or more unmatched digital work metadata files of the one or more digital work metadata files (video demonstration: 13:45 – 14:25); and 
transmitting output data from the first and second matching operations to the one or more digital service providers (video demonstration: 28:03 – 28:50).
Exactuals does not explicitly teach a method and a processor as claimed.
Brenner discloses a method and a processor in abstract, Figure 1 and Para [0020].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Exactuals's video demonstration with the teachings of Brenner’s use of processing media content using fingerprinting and heuristics, so that the usage of the multiple passes reduces the incorrect identification of audio segments or content, which leads to less false positive identification and which ensures more accurate results. 
Modified method and system greatly reduces the number of generated fingerprints and recognition attempts by the media content processing platform, thus making the overall process quicker and less costly. The media content processing system allows rights holders to be in control of where media content is distributed, thus, allowing media service providers to offer pricing models and revenue splits that suit their business.
With respect to claim 10, Exactuals teaches a system configured to match and deliver digital work metadata to one or more digital service providers (video demonstration: 10:00-10:18), comprising: cause the one or more processors to perform operations including: reformatting the one or more digital work metadata files for compatibility with a digital service provider usage report table (video demonstration: 12:28 – 12:56); 
performing a first matching operation, in which the one or more digital work metadata files are compared to the digital service provider usage report table on the basis of one or more data points (video demonstration: 12:59 – 13:22); 
performing a second matching operation, the second matching operation being an artificial intelligence (AI) matching operation on one or more unmatched digital work metadata files of the one or more digital work metadata files (video demonstration: 13:45 – 14:25); and 
transmitting output data from the first and second matching operations to the one or more digital service providers (video demonstration: 28:03 – 28:50).
Exactuals does not explicitly teach a system and a one or more processors; one or more computer-readable media; and one or more modules maintained on the one or more computer-readable media that, when executed by the one or more processors as claimed.
Brenner discloses a system and a one or more processors; one or more computer-readable media; and one or more modules maintained on the one or more computer-readable media that, when executed by the one or more processors (see abstract, Para [0020], Para [0286 – 0287] and Figure 1, and claim 17)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Exactuals's video demonstration with the teachings of Brenner’s use of processing media content using fingerprinting and heuristics, so that the usage of the multiple passes reduces the incorrect identification of audio segments or content, which leads to less false positive identification and which ensures more accurate results. 
Modified method and system greatly reduces the number of generated fingerprints and recognition attempts by the media content processing platform, thus making the overall process quicker and less costly. The media content processing system allows rights holders to be in control of where media content is distributed, thus, allowing media service providers to offer pricing models and revenue splits that suit their business.

As to claims 2 and 11, the one or more digital work metadata files are sound recording metadata files (video demonstration: 7:42 – 7:59).
As to claims 3 and 12, the one or more data points are International Standard Work Codes (ISWCs) or International Standard Recording Codes (ISRCs) (video demonstration: 12:59 – 13:22).
As to claims 5 and 14, the artificial intelligence (AI) matching operation includes matching on one or more underlying criteria, the one or more underlying criteria including composition title, composition writer, sound recording title, or sound recording artist (video demonstration: 17:45 – 19:25).
As to claims 7 and 16, transmitting the output data to a rights administration dashboard prior to transmitting to the one or more digital service providers (video demonstration: 21:39 – 22:03 and 21:40 – 22:33).
As to claim 8 and 17, converting the output data into a data standard format compatible with each of the one or more digital service providers prior to transmitting to the one or more digital service providers (video demonstration: 21:39 – 22:03).
As to claims 6 and 15, the output data is transmitted to the one or more digital service providers via one or more third party application programming interfaces (APIs) (Exactuals’ RAI (royalties.ai): Para [2], RAI is a software development kit and open API that allows music companies to programmatically correct and enhance song and recording metadata to meet the multiplicity of global digital distribution standards).

As to claims 4 and 13, the artificial intelligence (AI) matching operation (video demonstration: 18:48 – 19:18; 12:59 – 13:22; 13:45 – 14:25). Exactuals’ RAI (royalties.ai) does not explicitly disclose a Dedupe Python library. However, Brenner discloses the server(s) capable of executing programs or scripts in response requests from user devices, such as by executing one or more Web applications that may be implemented as one or more scripts or programs written in any programming language, such as Java.RTM., C, C# or C++, or any scripting language, such as Perl, Python, or TCL, as well as combinations thereof. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Exactuals's video demonstration with the teachings of Brenner’s use of processing media content using fingerprinting and heuristics, so that the usage of the multiple passes reduces the incorrect identification of audio segments or content, which leads to less false positive identification and which ensures more accurate results. 
Modified method and system to include a Dedupe Python library, because that
would allow using machine learning to perform de-duplication and entity resolution quickly on structured data. Further, use of the Dedupe Library in relational database management systems like PostgreSOL and MySQL, was well-known to practitioners in the art at the time of the invention and would have been trivial to implement.
As to claims 9 and 18, the first and second matching operations (video demonstration: 18:48 – 19:18; 12:59 – 13:22; 13:45 – 14:25). Exactuals’ RAI (royalties.ai) does not explicitly disclose a cloud infrastructure.
However, it would have been obvious to one of ordinary skill in the art to modify the method and system, as disclosed by Exactuals in view of Brenner, to include performed on a cloud infrastructure because that would allow saving on the cost of investing to acquire IT infrastructure and process large amounts of data while maintaining backup and recovery. Further, use of cloud infrastructure like AWS in media analysis solutions, was well-known to practitioners in the art at the time of the invention and would have been trivial to implement.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lyske (USPGPUB 2018/0181730): a system (and methodology) operative to administer control over compiled and up-loaded media clips or files intended for wider public distribution through download or streaming. 




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID AL ALAM whose telephone number is (571)272-4030. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
May 21, 2022
/SHAHID A ALAM/Primary Examiner, Art Unit 2162